         Case 1:17-cv-03557-VSB Document 85 Filed 06/21/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



FAIGY RACHEL WEISS,

                                 Plaintiff,                                           17-Civ-3557 (VSB)

             -v-                                                               CASE MANAGEMENT
                                                                              PLAN AND SCHEDULING
CITY UNIVERSITY OF NEW YORK, et. al.,                                                ORDER

                                 Defendants.

VERNON S. BRODERICK, United States District Judge:

        Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby
adopts the following Case Management Plan and Scheduling Order:

1.     All parties [consent      / do not consent     X ] to conducting all further proceedings
       before a United States Magistrate Judge, including motions and trial, pursuant to 28
       U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
       consequences. [If all consent, the remainder of the Order need not be completed at this
       time.]

2.     The parties [have        / have not     X     ] engaged in settlement discussions.

3.     This case [is       X / is not         ] to be tried to a jury.

4.     Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
       parties may be joined without leave of the Court.

5.     Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
       causes of action or defenses may be asserted after without leave of the Court.

6.     Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
       be completed no later than Plaintiff proposes August 30, 2019. Plaintiff reserves the
       right to change these dates as needed for any reason and/or in the event she
       receives pro bono legal assistance. Defendants propose July 26, 2019. [Absent
       exceptional circumstances, within 14 days of the date of the parties’ conference
       pursuant to Rule 26(f).]

7.     All fact discovery is to be completed no later than Plaintiff proposes January 31,
       2020. Plaintiff reserves the right to change these dates as needed for any reason
       and/or in the event she receives pro bono legal assistance. Defendants propose
       November 15, 2019. [A period not to exceed 120 days unless the Court finds that
       the case presents unique complexities or other exceptional circumstances.]

8.     The parties are to conduct discovery in accordance with the Federal Rules of Civil
           Case 1:17-cv-03557-VSB Document 85 Filed 06/21/19 Page 2 of 3



      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a.       Initial requests for production of documents shall be served by Plaintiff proposes
               August 30, 2019. Plaintiff reserves the right to change these dates as needed
               for any reason and/or in the event she receives pro bono legal assistance.
               Defendants propose August 9, 2019.

      b.       Interrogatories shall be served by Plaintiff proposes February 28, 2020. Plaintiff
               reserves the right to change these dates as needed for any reason and/or in the
               event she receives pro bono legal assistance. Defendants propose September 6,
               2019.

      c.       Depositions shall be completed by Plaintiff proposes February 28, 2020.
               Plaintiff reserves the right to change these dates as needed for any reason
               and/or in the event she receives pro bono legal assistance. Defendants propose
               November 15, 2019.

               i. Absent an agreement between the parties or an order from the Court,
                  depositions are not to be held until all parties have responded to initial
                  requests for document production.

               ii. There is no priority for depositions by reason of a party’s status as a plaintiff
                   or a defendant.

              iii. Absent an agreement between the parties or an order from the Court, non-
                   party depositions shall follow initial party depositions.

      d.       Requests for admissions shall be served no later than Plaintiff proposes February
               28, 2020. Plaintiff reserves the right to change these dates as needed for any
               reason and/or in the event she receives pro bono legal assistance. Defendants
               propose November 1, 2019.

9.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by Plaintiff proposes February 28, 2020. Plaintiff
      reserves the right to change these dates as needed for any reason and/or in the event
      she receives pro bono legal assistance. Defendants propose January 15, 2020. [The
      parties shall be prepared to describe their contemplated expert discovery and the bases
      for their proposed deadlines at the initial conference.]

10.   All discovery shall be completed no later than Plaintiff proposes February 28, 2020.
      Plaintiff reserves the right to change these dates as needed for any reason and/or in
      the event she receives pro bono legal assistance. Defendants propose January 15,
      2020.

11.   The Court will conduct a post-discovery conference on                                        at
                                             2
              Case 1:17-cv-03557-VSB Document 85 Filed 06/21/19 Page 3 of 3



                         . [To be completed by the Court.] No later than two weeks in advance of
         the conference, the parties are to submit a joint letter updating the Court on the status of
         the case, including but not limited to whether either party intends to file a dispositive
         motion and what efforts the parties have made to settle the action. If either party
         contemplates filing a dispositive motion, the parties should be prepared to discuss a
         briefing schedule at the post-discovery conference.

12.      Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
         required by Rule 6 of the Court’s Individual Rules and Practices shall be due 30 days
         from the close of discovery, or if any dispositive motion is filed, 30 days from the Court’s
         decision on such motion. This case shall be trial ready 60 days from the close of
         discovery or from the Court’s decision on any dispositive motion.

13.      Counsel for the parties propose the following alternative dispute resolution mechanism
         for this case:

         a.             Referral to a Magistrate Judge for settlement discussions.

         b.              Referral to the Southern District’s Mediation Program. [Note that all
                  employment discrimination cases, except cases brought under the Fair Labor
                  Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
                  referral to the Court’s Alternative Dispute Resolution program of mediation.
                  Accordingly, counsel in such cases should select 13(b).]

         c.             Retention of a private mediator.

         The use of any alternative dispute resolution mechanism does not stay or modify any date
         in this Order.

14.      The parties have conferred and their present best estimate of the length of trial is
          Plaintiff proposes 7 days. Plaintiff reserves the right to change these dates as needed
         for any reason and/or in the event she receives pro bono legal assistance. Defendants
         propose 3 days.


SO ORDERED.

Dated:            New York, New
                  York


                                                        Vernon S. Broderick
                                                        United States District Judge




                                                   3
